department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc ita b03 genin-107083-12 o f f i c e o f t h e c h i e f c o u n s e l number release date uil ----------------------------- -------------------------------------- ----------------------------------- ----------------------------------------- ------------------------------- dear ------------------ i am responding to your letter dated february regarding the proposed and temporary regulations recently issued by this office on the deduction and capitalization of expenditures related to tangible_property fed reg no date specifically you expressed concern over the potential retroactive impact of these proposed and temporary regulations under sec_162 and sec_263 of the internal_revenue_code addressing amounts paid to acquire produce or improve tangible_property as stated in the preamble the proposed and temporary regulations clarify and expand the standards under sec_162 and sec_263 and provide certain bright-line tests for example a de_minimis_rule for certain acquisition costs for applying these standards in general the temporary regulations are effective prospectively for amounts paid_or_incurred in taxable years beginning on or after date in addition certain provisions of the temporary regulations for example the de_minimis_rule under sec_1_263_a_-2t g are only effective for amounts paid_or_incurred to acquire or produce property beginning on or after date any change in treatment of an item to conform to the temporary regulations is a change in method_of_accounting see sec_1_446-1 accordingly a taxpayer is required to take into account an adjustment under sec_481 to prevent amounts from being duplicated or omitted when the taxpayer’s taxable_income is computed under a method_of_accounting different from the method used to compute taxable_income for the preceding_taxable_year the irs and treasury_department have issued revproc_2012_19 and revproc_2012_20 to ease the transition to the new rules by providing automatic consent for taxpayers that want to change to the methods_of_accounting provided in the temporary regulations for taxable years beginning on or after the effective date the irs is also considering additional means of easing the transition to the new regulations genin-107083-12 your letter also expressed concern regarding the factual nature of many inquiries under the temporary regulations and noted that the ------------------------------------previously requested that the irs consider using the industry issue resolution iir_program to address the application of sec_162 and sec_263 to retail industry specific issues as you are aware your initial iir request was set_aside pending the issuance of the proposed and temporary regulations our office expected that these regulations would provide a framework and standards that would be useful for analyzing the treatment of many different costs including the types of costs incurred in your industry now that the proposed and temporary regulations have been issued we understand that you have had discussions with irs personnel regarding your iir request our office believes that the iir process is a valuable tool in helping to develop clear and administrable rules that deal with industry-specific factual situations and we look forward to working with you and lb_i on the consideration of your updated request finally you note that the -----------------------------------continues to have concerns regarding certain rules set out in the proposed and temporary regulations as you know before these regulations are adopted as final regulations consideration will be given to any written comments submitted to the irs and treasury_department in addition a public hearing on the regulations is scheduled for date we welcome your written comments and your participation in the public hearing i hope this information has been helpful if you have any questions please contact me or --------------------- senior counsel in my office at --------------------- sincerely christopher f kane chief branch office of associate chief_counsel income_tax accounting
